  
 

Case 1:18-cv-00874-RDB Document 34-5 Filed 05/10/19 Page1a a

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Amber Carney *
On behalf of herself and *
others similarly situated
*
Plaintiff
*
v. Case No. 1:18-cv-00874 RDB
*
Sunset Grille, LLC, et al
*
Defendants
/

 

DECLARATION OF JORDAN S. LIEW
1. I, Jordan S. Liew, Esq., am at least 18 years of age and competent to testify, and I am not
a party to, or related to a party, in this action. I am employed by Hoffman Employment
Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in
the above-referenced matter.
2. By way of brief background, 1 am an attorney in private practice, and I concentrate on

employment law. I have been practicing law since 2016, after graduating from the

 

Georgetown University Law Center. I am admitted to the Maryland bar (since 2016), the
District of Columbia bar (since 2017), and was sworn into the bar of the U.S. District Court
for the District of Maryland on June 22, 2018.

3. Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my one-year tenure with the District of Columbia Office of
Attorney General as a Charles F.C. Ruff Fellow. As an attorney with the Crvil Litigation
Division, 1 defended the District from claims of race, sex, and disability discrimination,

hostile work environment, and retaliation. As an associate with Hoffman Employment

Page 1

 
Case 1:18-cv-00874-RDB Document 34-5 Filed 05/10/19 Page 2 of 3

Law, I now focus aimost exclusively on employment law cases, primarily those concerning
unpaid wage violations involving the FLSA and related state statutes.

. My total time in this case, through May 10, 2019 was 141.5 hours. The total value of this
time is $27,900.50. Aside from the review of documents and communications, and the
requisite conferences with Howard B. Hoffman, opposing counsel, and the Court, I worked |
on several more complex tasks during this case. In August of 2018, I drafted the unopposed
motion for conditional certification and the accompanying draft notices. In November and
December of 2018, I interviewed Plaintiffs and extensively reviewed Defendants’
discovery production for the purpose of determining damages. In January and February of
2019, I assisted in negotiating the settlement of this case by maintaining contact with
Plaintiffs to assess their settlement positions, and determining alternative damage
computations. Finally, in March of 2019, I drafted the settlement documents, including
the Settlement Agreement and Joint Motion for Approval.

. I have maintained time and costs records in this case, which I have placed into
“RocketMatter"© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into the
Court’s required lodestar billing format). I inputted my time promptly following work
performed. To the fullest extent practical, I have specified the time spent per task, and I
have avoided the practice of block billing.

. The hourly rate claimed in this case, i-e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). Magistrate
Judge Charles B. Day approved my requested rate and observe it was “presumptively

reasonable[.|” Dominguez v. Microfit Auto Parts, Inc. et al, 2019 WL 423403 at * 6 n.4

Page 2

 
Case 1:18-cv-00874-RDB Document 34-5 Filed 05/10/19 Page 3 of 3

(D. Md. Feb. 4, 2019). It is also supported by primary counsel on this matter, Howard B.
Hoffman, Esq., whose Declaration is marked as Exhibit 2.
DECLARANT FURTHER SAYETH NAUGHT
I solemnly affirm under the penalties of perjury that the contents of the foregoing
declaration are true and correct.

ZZ.

Jefddn & Liew, Esq.
May 10, 2019

Page 3

 
